Name: Council Regulation (EEC) No 219/83 of 25 January 1983 amending Regulation (EEC) No 2766/75 establishing the list of products for which sluice-gate prices are to be fixed and laying down the rules for fixing the sluice-gate prices for pig carcases
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 1 . 83 Official Journal of the European Communities No L 27/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 219/83 of 25 January 1983 amending Regulation (EEC) No 2766/75 establishing the list of products for which sluice-gate prices are to be fixed and laying down the rules for fixing the sluice-gate prices for pig carcases THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organi ­ zation of the market in pigmeat ('), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Article 12 (4) thereof, Having regard to the proposal from the Commission , Whereas, for certain pigmeat products, the Common Customs Tariff has been amended by Regulations (EEC) No 2791 /82 (3) and (EEC) No 3602/82 (4) ; whereas Regulation (EEC) No 2766/75 (*), as last amended by Regulation (EEC) No 772/79 (6), should be correspondingly amended, HAS ADOPTED THIS REGULATION : Article 1 1 . Article 1 of Regulation (EEC) No 2766/75 shall be replaced by the following : Article 1 In addition to meat of domestic swine in whole carcases or half-carcases falling within subheading 02-01 A III a) 1 of the Common Customs Tariff, sluice-gate prices shall be fixed for the products referred to in the Annex.' 2. The Annex to this Regulation shall be added to Regulation (EEC) No 2766/75 . Article 2 This Regulation shall enter into force on 1 February 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 January 1983 . For the Council The President J. ERTL (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 307, 18 . 11 . 1980, p. 5 . 0 OJ No L 295, 21 . 10 . 1982, p. 4 . t*\ OJ No L 376. 31 . 12 . 1982. D . 23 . O OJ No L 282, 1 . 11 . 1975, p. 25 . (6) OJ No L 99 , 21 . 4. 1979 , p. 1 . No L 27/2 Official Journal of the European Communities 29 . 1 . 83 ANNEX List of the products referred to in Article 12 (3) of Regulation (EEC) No 2759/75 , for which sluice-gate prices are to be fixed CCT heading No Description 01.03 Live swine : \ A. Domestic species : II . Other : a) Sows having farrowed at least once, of a weight of not less than 160 kg b) Other 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02, 01.03 or 01.04, fresh, chilled or frozen : A. Meat : III . Of swine : a) Of domestic swine : 2 . Legs and parts thereof 3 . Fore-ends or shoulders ; parts thereof 4. Loins and parts thereof 5 . Bellies and parts thereof I 6. Other : aa) Boned or boneless 02.05 Pig fat free of lean meat and poultry fat (not rendered or solvent-extracted), fresh, chilled, frozen, salted, in brine, dried or smoked : A. Subcutaneous pig fat : I. Fresh, chilled, frozen, salted or in brine 02.06 Meat and edible meat offals (except poultry liver), salted, in brine, dried or smoked : B. Of domestic swine : I. Meat : a) Salted or in brine : 1 . Bacon sides or spencers 2. 3/4 sides or middles 3 . Hams and parts thereof 4. Fore-ends or shoulders ; parts thereof 5 . Loins and parts thereof 6 . Bellies and parts thereof 15.01 Lard, other pig fat and poultry fat, rendered or solvent extracted : A. Lard and other pig fat : II . Other